Citation Nr: 0929170	
Decision Date: 08/05/09    Archive Date: 08/14/09

DOCKET NO.  07-23 589	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to service connection for a right hand 
deformity.

2.  Entitlement to service connection for a back disability 
with urinary incontinence.

3.  Entitlement to service connection for a psychiatric 
disability manifest by depression, including as secondary to 
a back disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

D. Richard Rasmussen, Associate Counsel


INTRODUCTION

The Veteran had active military service from May 30, 1974 to 
June 20, 1974.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2007 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Togus, Maine.

The Board notes that the issue of entitlement to service 
connection for a psychiatric disability was certified to the 
Board as a symptom of the Veteran's back disability, in part, 
because the Veteran contended that his psychiatric disability 
was secondary to his back disability.  Hearing Transcript at 
1.  However, a psychiatric disability was adjudicated as a 
separate issue in the January 2007 rating decision and will 
be characterized as a separate issue by the Board. 

In addition, the Board notes that, although the Veteran's 
March 2007 notice of disagreement included disagreement with 
the denial of entitlement to service connection for right 
knee osteoarthritis, the Veteran withdrew his disagreement 
with respect to that claim at a June 2007 hearing before the 
RO.  Hearing Transcript at 1.

This appeal has been advanced on the Board's docket pursuant 
to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. § 7107(a)(2) 
(West 2002).

(The decision below addresses the claim of service connection 
for a right hand deformity.  Consideration of the other 
issues on appeal is deferred pending completion of the 
development sought in the remand that follows the decision.)


FINDING OF FACT

The Veteran's right hand deformity is a congenital defect, 
which has not been affected by superimposed injury or disease 
that is attributable to his period of military service.


CONCLUSION OF LAW

The Veteran does not have a right hand deformity that is the 
result of disease or injury incurred in or aggravated during 
active military service.  38 U.S.C.A. §§ 1110, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 4.9 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

The Board notes the enactment of the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000), in November 2000.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107 (West 2002 & Supp. 2009).  To 
implement the provisions of the law, VA promulgated 
regulations codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2008).  The VCAA and its implementing regulations 
include, upon the submission of a substantially complete 
application for benefits, an enhanced duty on the part of VA 
to notify a claimant of the information and evidence needed 
to substantiate a claim, as well as the duty to notify the 
claimant of what evidence will be obtained by whom.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In addition, 
they define the obligation of VA with respect to its duty to 
assist a claimant in obtaining evidence.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159(c).

(The Board notes that 38 C.F.R. § 3.159 was revised, 
effective May 30, 2008.  See 73 Fed. Reg. 23353-56 (Apr. 30, 
2008).  The amendments apply to applications for benefits 
pending before VA on, or filed after, May 30, 2008.  The 
amendments, among other things, removed the notice provision 
requiring VA to request the claimant to provide any evidence 
in the claimant's possession that pertains to the claim.  See 
38 C.F.R. § 3.159(b)(1).)

The Board finds that all notification and development action 
needed to render a decision as to the claim of service 
connection for a right hand deformity has been accomplished.  
Through a July 2006 notice letter, the RO notified the 
Veteran of the information and evidence needed to 
substantiate his claim.  By the letter, the RO provided the 
Veteran with the general criteria for assigning disability 
ratings and effective dates.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), aff'd, Hartman v. 
Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  The Board also 
finds that the July 2006 notice letter satisfies the 
statutory and regulatory requirement that VA notify a 
claimant which evidence, if any, will be obtained by the 
claimant and which evidence, if any, will be retrieved by VA.  
See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002) 
(addressing the duties imposed by 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b)).  In that letter, the RO notified the 
Veteran that VA was responsible for obtaining relevant 
records from any Federal agency and that the RO would make 
reasonable efforts to obtain relevant records not held by a 
Federal agency, such as from a state, private treatment 
provider, or an employer.  Additionally, the notice letter 
requested the Veteran to submit medical evidence, opinions, 
statements, and treatment records regarding his right hand 
deformity.  Consequently, a remand of this issue for further 
notification of how to substantiate the claim is not 
necessary.

There is no indication that any additional action is needed 
to comply with the duty to assist in connection with the 
issue of a right hand deformity on appeal.  The Veteran's 
service treatment records (STRs) and personnel records have 
been obtained and associated with the claims file.  The 
Veteran identified the Grand Rapids VA Medical Center (VAMC), 
Central Michigan Community Hospital Rehabilitation Services, 
a Social Security Administration disability examination, two 
worker's compensation disability examinations, Wayne-Macomb 
MRI, Kent Neurological Associates, a Dr. J., a Dr. Z., a Dr. 
M., and a Dr. G. as treatment providers or examiners.  
Available records from those facilities and practitioners 
were obtained.  Additionally, records from the Social 
Security Administration (SSA) were requested and associated 
with the claims file.  Significantly, the Veteran has not 
otherwise alleged that there are any outstanding medical 
records probative of his claim that need to be obtained.  
Thus, VA has properly assisted the Veteran in obtaining any 
relevant evidence.

Although a VA examination was not provided in connection with 
the claim of service connection for a right hand deformity, 
one is not necessary to decide the claim.  Because the 
evidence of record contains sufficient competent medical 
evidence to decide the claim; the information and evidence of 
record does not establish that the Veteran suffered an event, 
injury, or disease in service; and the evidence does not 
indicate that the right hand deformity may be associated with 
the Veteran's military service, the Board finds that a 
medical examination is not warranted.  See 38 U.S.C.A. 
§ 5103A(d)(2); 38 C.F.R. § 3.159(c)(4)(i); see also McLendon 
v. Nicholson, 20 Vet. App. 79 (2006).

II.  Analysis

In his October 2005 claim, the Veteran indicates that his 
deformed right hand disability began at birth.  In addition, 
at a June 2007 hearing, the Veteran states, "[t]he right 
hand, I was born that way."  Nonetheless, the Veteran 
contends that service connection is warranted for a right 
hand deformity.

A review of the Veteran's STRs reveals the following:  a May 
21, 1974 entrance examination report indicates that the 
Veteran reported that he had a bone, joint, or other 
deformity and the examiner noted a congenitally short right 
thumb with little ankylosis; a June 6, 1974 treatment record 
indicates a congenital deformity of the right hand, 
especially affecting the right thumb, and that all digits of 
the right hand are shorter and weaker than those of the left 
hand; a June 10, 1974 orthopedic consultation report 
indicates a diagnosis of a hypoplastic right thumb and states 
that the Veteran "doesn't meet the minimum standards for 
induction," and includes a recommendation that the Veteran 
be separated for disability that existed prior to enlistment.  
A June 18, 1974 Medical Board report indicates that that the 
Veteran has a hypoplastic right thumb with no evidence of 
flexion or extension of the interphalangeal joint of the 
thumb, a condition that is not the proximate result of the 
performance of active duty, and recommends that the Veteran 
be discharged from the U.S. Naval Service by reason of 
erroneous enlistment.  

Service connection may be granted for disease (not defects) 
of congenital, development, or familial origin.  Service 
connection is warranted if the evidence, as a whole, 
establishes that a familial condition was incurred or 
aggravated during service within the meaning of VA law and 
regulations.  See VAOPGCPREC 82-90 (July 18, 1990).  In the 
July 1990 General Counsel precedential opinion, it was noted 
that a disease considered by medical authorities to be of 
congenital, familial (or hereditary) origin by its very 
nature preexists a claimant's military service, but that 
service connection for such diseases could be granted if 
manifestations of the disease in service constituted 
aggravation of the condition.  See also Carpenter v. Brown, 
8 Vet. App. 240, 245 (1995); Monroe v. Brown, 4 Vet. 
App. 513, 514-15 (1993).

Congenital or developmental defects are not considered a 
disease for purposes of VA disability compensation and, 
consequently, cannot be service connected as a matter of law.  
See 38 C.F.R. §§ 3.303(c), 4.9 (2008); see also Winn v. 
Brown, 8 Vet. App. 510, 516 (1996).  The only possible 
exception to this rule is if there is probative evidence that 
a defect was subject to superimposed disease or injury during 
service.  If superimposed disease or injury does occur, 
service connection may indeed be warranted for the resultant 
disability.  Generally, a congenital abnormality that is 
subject to improvement or deterioration is considered a 
disease, not a defect.  VAOPGCPREC 82-90.

A review of the Veteran's post-service medical treatment 
records reveals the following:  an October 2000 treatment 
record from Central Michigan Community Hospital 
Rehabilitation Services indicates atrophy and decreased tone 
to the right thenar, hypothenar, and carpal tunnel regions of 
the Veteran's right hand and wrist and that the Veteran's 
right hand is significantly weaker than his left hand; a 
July 2003 examination undertaken for the SSA indicates that 
the Veteran's right hand is smaller than his left hand; and a 
December 2004 treatment record from the Grand Rapids VAMC 
indicates that the Veteran had carpal tunnel surgery in 1996, 
the records of which are not part of the claims file.

Here, the Board finds that the deformity at issue is a defect 
of congenital origin, not a disease.  There is no suggestion 
in the record that the Veteran's hand deformity has worsened 
or will improve.  He has indicated that he was born with the 
deformity and his service records indicate that he had never 
required any treatment.  He has not argued that it worsened 
although he later required carpal tunnel syndrome, which 
might have been a superimposed disease process.  The carpal 
tunnel syndrome was not shown in service, and even if it was 
superimposed upon the congenital defect, it was not shown 
until many years after service.  The defect was shown at 
entry and was described during service in nearly identical 
terms to those used by post-service examiners.  Consequently, 
the evidence points toward the conclusion that the right hand 
deformity is a defect, not a congenital disease.  

Because the Veteran's right hand deformity is a congenital 
defect, service connection may not be granted for that 
disability under the law.  See 38 C.F.R. §§ 3.303(c), 4.9; 
VAOPGCPREC 82-90.  VAOPGCPREC 82-90 is informative when it 
describes a disease as being capable of improving or 
deteriorating.  As noted above, the evidence shows that the 
Veteran's deformity was a defect.  Consequently, service 
connection is not warranted on a direct basis.  38 C.F.R. 
§§ 3.303(c), 4.9.

Additionally, there is no evidence of record that the 
Veteran's deformed right hand sustained a superimposed 
disease or injury during service.  As noted above, the 
Veteran has not contended that any superimposed disability 
was aggravated by service, and none has been shown.  
Consequently, service connection is not warranted on an 
aggravation basis for a superimposed process.  VAOPGCPREC 82-
90.

For the foregoing reasons, the Board finds that the claim of 
service connection for a right hand deformity must be denied.  
In reaching this conclusion, the Board has considered the 
applicability of the benefit-of-the-doubt doctrine; however, 
because the preponderance of the evidence is against the 
Veteran's claim of service connection, that doctrine is not 
applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; 
Ortiz v. Principi, 274 F.3d 1361, 1365 (Fed. Cir. 2001). 


ORDER

Service connection for a right hand deformity is denied.


REMAND

In a June 2009 statement, the Veteran's representative 
contends that the Veteran's current back disability is the 
result of his active military service.  Specifically, at a 
June 2007 hearing, the Veteran attributed his claimed 
disability to an in-service back injury incurred while 
attempting to lift a 55-gallon drum, when he fell and wet 
himself.  Hearing Transcript at 3.  Thus, the Veteran 
contends that service connection is warranted for a back 
disability with urinary incontinence.  Additionally, at the 
June 2007 hearing, the Veteran contended that he suffers from 
depression as a result of his back disability; however, he is 
not receiving treatment for any psychiatric disability.  
Hearing Transcript at 1, 5.  Thus, the Veteran contends that 
service connection is warranted for a psychiatric disability 
manifest by depression.

A review of the Veteran's STRs reveals that, on June 18, 
1974, the Veteran sought treatment for low back pain that had 
been bothering him for a week.  The treatment record 
indicates that there was a limitation of the Veteran's range 
of motion and some localized tenderness, but no swelling or 
hematoma.  In addition, the record states, "[n]ormal urine 
functions."  The Veteran was diagnosed with a low back 
strain and prescribed an analgesic.  

On May 2, 2001, the Veteran underwent an examination in 
connection with a worker's compensation claim.  The examiner 
noted that the Veteran fell on the job after slipping on some 
gasoline in June 2000, injuring his right knee.  At the 
examination the Veteran reported low back pain, but denied 
bladder dysfunction.  The examiner diagnosed the Veteran with 
disc herniation at vertebrae L4-5 and opined that the 
Veteran's low back injury was attributable to his June 2000 
employment injury.

On May 10, 2001, the Veteran underwent a second examination 
in connection with a worker's compensation claim.  The 
examiner noted that the Veteran fell on the job after 
slipping on some diesel fuel in June 2000 and that the 
Veteran never had a previous low back injury.  At the 
examination the Veteran reported low back pain and urinary 
frequency.  The examiner diagnosed the Veteran with 
discogenic pain syndrome and possible radiculopathy with disc 
protrusions at L4-5.

In July 2003, the Veteran underwent an examination in 
connection with his claim before the SSA.  The examiner noted 
that the Veteran fell on the job after slipping on some 
gasoline, injuring his right knee and back.  The examiner 
noted that all other medical history is noncontributory.  The 
examiner concluded that the Veteran has a back injury in 
conjunction with right knee pain.

A review of the Veteran's post-service medical treatment 
records reveals that the Veteran has received treatment for 
low back pain from several facilities and private 
practitioners.  Magnetic resonance imaging (MRI) reports from 
Wayne-Macomb MRI, dated in March 2001 and April 2002, 
indicate a disc bulge at vertebrae L4-5 with degenerative 
changes.

Attached to a June 2009 statement by the Veteran's 
representative is an incomplete examination report from a Dr. 
M., dated in May 2009.  The Veteran did not waive RO review 
of the newly submitted evidence; however, in light of the 
remand below, the agency of original jurisdiction (AOJ) will 
have an opportunity to review the evidence.  Nonetheless, the 
Board notes that, at the examination, the Veteran reported 
that he never recovered from his 1974 in-service back injury 
and experienced chronic back pain, urinary incontinence, and 
a painful gait as a result.  The Veteran reported that the 
resulting painful gait caused him to fall in June 2000, 
further aggravating his low back condition.

Finally, the Board notes that there is no evidence of record 
of psychiatric treatment.  As such, the Veteran does not have 
a current diagnosis for a psychiatric disability.  The 
Veteran is competent to describe his symptoms, such as 
depression, but he is not competent to provide a probative 
opinion on a medical matter such as the diagnosis or etiology 
of a current disability.  See Espiritu v. Derwinski, 2 Vet. 
App. 492, 494 (1992).  

VA regulations require VA to obtain a medical opinion based 
on the evidence of record if VA determines such evidence 
necessary to decide the claim.  See 38 U.S.C.A. § 5103A(d)(2) 
(West 2002); 38 C.F.R. § 3.159(c)(4)(i) (2008).  A medical 
opinion is necessary if the information and evidence of 
record does not contain sufficient competent medical evidence 
to decide the claim.  See McLendon v. Nicholson, 20 Vet. App. 
79 (2006).  As such, the Board finds that further development 
is necessary to address the etiology of the Veteran's back 
disability with urinary incontinence.  The Board will, 
therefore, remand the case to schedule the Veteran for a VA 
examination to obtain a medical opinion regarding the medical 
probability that any back disability is attributable to 
military service.

Accordingly, the case is REMANDED for the following actions:

1.  Obtain the complete May 2009 
examination report from Dr. M. and 
associate it with the claims folder.  
Obtain a release from the veteran as 
necessary.

2.  Obtain the Veteran's VA treatment 
records from the Grand Rapids VAMC 
prepared since May 2006, and any other 
medical facility identified by the 
Veteran, and associate the records with 
the claims folder.  Assist the Veteran in 
obtaining any identified records.

3.  Schedule the Veteran for a VA 
examination of his back.  (Advise the 
Veteran that failure to appear for an 
examination as requested, without good 
cause, could adversely affect his claim.  
See 38 C.F.R. § 3.655 (2008).)  The 
claims file, including a complete copy of 
this remand, should be made available to, 
and reviewed by, the designated examiner.  
The examiner should take a detailed 
history from the Veteran, conduct an 
examination, and ensure that all tests 
necessary to providing the opinion 
requested below are conducted. 

In consideration of the examination 
results, the examiner should ascertain 
whether the Veteran has a back 
disability.  The examiner should then 
discuss the etiology and the onset of 
each diagnosed back disability.  The 
examiner should indicate whether it is at 
least as likely as not (i.e., there is at 
least a 50 percent probability) that any 
diagnosed disability is related to the 
Veteran's brief period of active military 
service.  Consideration should be given 
to the June 1974 record entry as well as 
all post-service evidence, including 
examinations conducted for worker's 
compensation purposes following the 2000 
fall.  The bases for the opinion provided 
should be explained in detail.  (The 
Board recognizes that a certain degree of 
conjecture is required to arrive at any 
medical opinion; the examiner should 
state the medical probabilities even if 
speculation is required to do so.)

After the requested examination has been 
completed, the report should be reviewed 
to ensure it is in complete compliance 
with the directives of this remand.  If 
the report is deficient in any manner, it 
should be returned to the examiner.  See 
Stegall v. West, 11 Vet. App. 268 (1998).

4.  After the completion of the 
examination, undertake any other 
development deemed appropriate regarding 
the Veteran's claim of service connection 
for a psychiatric disability manifest by 
depression, including as secondary to a 
back disability.

5.  After undertaking any other 
development deemed appropriate, re-
adjudicate the claims of service 
connection for a back disability with 
urinary incontinence and service 
connection for a psychiatric disability 
manifest by depression, including as 
secondary to a back disability.  If any 
benefit sought is not granted, furnish 
the Veteran and his representative with a 
supplemental statement of the case (SSOC) 
and afford them an opportunity to respond 
before the record is returned to the 
Board for further review.

By this remand, the Board intimates no opinion as to any 
final outcome warranted.  No action is required of the 
Veteran until he is notified by VA.  The Veteran has the 
right to submit additional evidence and argument on the 
matter the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law 
requires all claims remanded by the Board or by the United 
States Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 
2002 & Supp. 2009). 



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


